DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "greater than thicknesses of the metallic layer " in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (U.S. Publication No. 2011/0277655).
Regarding claim 1, Ko teaches a semiconductor device, comprising:
a substrate (Fig. 5, substrate 10);
a conductive feature disposed over a front surface of the substrate (conductive feature ILD 17).;
a redistribution layer (RDL 36) disposed over a back surface (top surface) opposite to the front surface (see Fig. 5);
at least one through silicon via (TSV 20) penetrating through the substrate and contacting the conductive feature (see Fig. 2 and 5); and
at least one bump (bump 39) connecting the redistribution layer to the through silicon via (Fig. 5).

Regarding claim 2, Ko teaches the semiconductor device of claim 1, wherein the through silicon via comprises a conductive line (Fig. 2, 20) and an isolation liner (liner 22) enclosing the conductive line, and the redistribution layer comprises a plurality of horizontal segments (lines 36) and a plurality of vertical segments (vias 38) connected to the horizontal segments (Fig. 5) and disposed over a periphery of the isolation liners (see Fig. 5).

Regarding claim 3, Ko teaches the semiconductor device of claim 2, further comprising a dielectric layer (layer 32) disposed between the back surface of the substrate and the horizontal segments of the redistribution layer (see Fig. 5), and between the periphery of the isolation liner and the vertical segments of the redistribution layer (see Fig. 5).

Regarding claim 4, Ko teaches the semiconductor device of claim 3, wherein portions of the dielectric layer are exposed through the horizontal segments of the redistribution layer (Fig. 5).

Regarding claim 5, Ko teaches the semiconductor device of claim 3, further comprising a capping layer (Fig. 8, layer 42/54) covering the horizontal segments of the redistribution layer (Fig. 7).

Regarding claim 7, Ko teaches the semiconductor device of claim 2, further comprising an insulative layer encasing the conductive feature, wherein the through silicon via extends into the insulative layer (see paragraph [0013], TSVs penetrate through ILD and IMD 17 and 12, both of which contain a conductive feature and an encasing dielectric).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan G Clinton whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816 

/SELIM U AHMED/               Primary Examiner, Art Unit 2896